COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     BP Automotive LP d/b/a Bossier Dodge v. RLJ-McLarty_Landers
                         Automotive Group

Appellate case number:   01-12-00346-CV

Trial court case number: 10030B1

Trial court:             87th District Court of Freestone County

       Appellant moves to allow George H. Fibbe, of Yetter Coleman LLP, to withdraw
as its counsel of record. See TEX. R. APP. P. 6.5. The motion is granted. Kevin J.
Terrazas, also of Yetter Coleman LLP, will continue as appellant’s counsel of record on
appeal.
       It is so ORDERED.



Judge’s signature: /s/ Sherry Radack
                    Acting individually    Acting for the Court


Date: May 7, 2013